11th
Court of Appeals
                                                                  Eastland,
Texas
                                                             Memorandum
Opinion
 
In re Llewellyn
K. Wailehua, Jr.
No.
11-04-00039-CV B Original
Proceeding
 
Llewellyn
K. Wailehua, Jr. has filed in this court a pro se motion for injunction and
temporary restraining order.  In his
motion, Wailehua asks this court to enjoin the United States of America, Joseph
Haro, T. Tapia, A. Sherrod, John Clinton, Lt. A. Zubia, Lt. Davis, J. Sevey, E.
Rentas, Mr. Huffman, Mr. Carlisle, Mr. Brock, Mr. Salazar, Ronald G. Thompson,
H. Watts, Harley Lappin, Tom Ridge, and John Doe Haro (regional office) from
confiscating and censoring his legal pleadings, research materials, and mail
while he is incarcerated in the federal correctional institution located at Big
Spring.
Wailehua
has also filed an amended motion adding Mr. Wolever, Dr. Partida, Mr. Dille,
and Mr. Whitworth as parties.  Wailehua
alleges that these additional parties have retaliated against him and requests
that this court grant him relief from his prison job to afford him more time in
the library to finish his Aadministrative
notice and settlement.@
Wailehua
has not stated facts which would invoke this court=s
jurisdiction to issue a writ of injunction. 
TEX. GOV=T CODE
ANN. ' 22.221(a)
(Vernon Supp. 2004).  Both motions are
denied for want of jurisdiction.
 
PER CURIAM
 
March 18, 2004
Not designated
for publication.  See TEX.R.APP.P.
47.2(a).
Panel consists of: Arnot, C.J.,
and
Wright, J., and McCall, J.